Citation Nr: 1707780	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  05-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for disease of the arteries or veins.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for chronic kidney disease, deep vein thrombosis, and hypertension.  

In January 2015, the Board remanded the case to the RO for further development and adjudicative action.  

In September 2015, the Board remanded the case to the RO for further development and adjudicative action.  The Board recharacterized the issue of service connection for deep vein thrombosis to "disease of the arteries or veins."

In an April 2016 rating decision, the RO granted service connection for chronic kidney disease.  In May 2016, the RO issued a supplemental statement of the case addressing the remaining two issues on appeal, and the case was subsequently re-certified to the Board on appeal in July 2016.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw all remaining issues on appeal, which consisted of entitlement to service connection for hypertension, to include as secondary to service-connected disability, and entitlement to service connection for disease of the arteries or veins.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal has been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of entitlement to service connection for hypertension, to include as secondary to service-connected disability, and entitlement to service connection for disease of the arteries or veins.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant's attorney in January 2017 that he requested to withdraw his appeal.  The issues in appellate status and before the Board at that time were:  (1) Entitlement to service connection for hypertension, to include as secondary to service-connected disability; and, (2) Entitlement to service connection for disease of the arteries or veins.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


